 


110 HR 6533 IH: To require the Secretary of Agriculture to carry out conservation reserve program notice CRP–598, entitled the 
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6533 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Moran of Kansas introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To require the Secretary of Agriculture to carry out conservation reserve program notice CRP–598, entitled the Voluntary Modification of Conservation Reserve Program (CRP) Contract for Critical Feed Use. 
 
 
1.Conservation reserve program contract modifications pursuant to CRP-598Notwithstanding any other provision of law, the Secretary of Agriculture shall carry out conservation reserve program notice CRP–598, entitled Voluntary Modification of Conservation Reserve Program (CRP) Contract for Critical Feed Use, pursuant to the terms and conditions of the notice— 
(1)to modify conservation reserve program contracts of producers and operators; and 
(2)to allow harvesting or grazing on agricultural lands enrolled in the conservation reserve. 
 
